DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

2. 	Claim 33 is not rejected under 35 U.S.C. 101 even though the claim recites “computer program product” because pg. 3 of Applicant’s specification states “a computer program product (in particular a non-transitory computer program product) is provided” indicating that the computer program product is non-transitory.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 15-21, 23, and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borse (US 2017/0164184 A1).

		Regarding claim 15, Borse teaches an electronic device ([0035], “device”; Fig. 1 device 14) comprising: 
 	an integrated circuit, IC, card domain (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”), 
 	configured to store a first SIM profile and a second SIM profile ([0007], “SIM cards are being designed to accommodate multiple operator profiles (~first SIM profile and second SIM profile) on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”; Fig. 1, IC card domain (~SIM 10) stores a first SIM profile (~container A) and a second SIM profile (~container B); [0008], “profile container is an object containing a complete universal integrated circuit card ("UICC") file system”; [0023], “simultaneous operation of multiple subscription profiles on a single SIM”); and 
 	a communication domain coupled to the IC card domain via a physical interface (Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card and thus the MNO-A’s SIM (~IC card domain) access requires coupling (~via a pcb wiring – physical interface) between the communication domain (~wireless interface of device) and the IC card domain (~SIM); [0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card (~IC card domain) to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”), wherein the subscriber identity module (SIM) card (~IC card domain) is coupled to the communication domain (~wireless communication interface used for communicating with a communication network) via a pcb wiring (~physical interface) within a wireless device));  
 	wherein the IC card domain (Fig. 1, a single SIM 10 (~IC card domain)) is configured to: 
(Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated first logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associate the first SIM profile with the first logical interface by providing a first logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	generate a second logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated second logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a second logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associate the second SIM profile with the second logical interface by providing a second logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”);  
 	wherein the communication domain is configured to ([0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”, wherein the user’s device contains the communication domain; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”, wherein the contemporary wireless devices comprise a communication domain for communicating with a communication network; [0007], “SIM cards are being designed to accommodate multiple operator profiles on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”, wherein communication between the carrier and the device requires the communication domain in the device): 
 	address the first SIM profile, using the first logical interface identifier, in 
parallel and independent from the second SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”); and 
 	address the second SIM profile, using the second logical interface identifier, in parallel and independent from the first SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”). 
 
 	Regarding claim 16, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein the IC card domain comprises an UICC ([0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”; Fig. 1, a single SIM 10 (~IC card domain)), and 
 	wherein two or more SIM profiles are stored on the UICC such that the IC card domain generates two or more respective logical interfaces ([0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”; Fig. 1, a single SIM 10 (~IC card domain); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~another/second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~another/second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”;). 
 
 	Regarding claim 17, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 16, 
 	wherein the UICC is an embedded UICC ([0035], “responses between device 210 and embedded UICC 220”). 
 
 	Regarding claim 18, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15,  
 	wherein the communication device comprises a modem (Fig. 1, communication device 14 comprises a modem (~base band processor/modulator-demodulator) for wirelessly communicating with MNO-A (~mobile network operator A)). 
 
 	Regarding claim 19, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 18, 
(Fig. 1, communication device 14 comprises a modem (~base band processor/modulator-demodulator) for wirelessly communicating with MNO-A (~mobile network operator A); baseband processor is a chip in a cell phone that converts data into radio frequency signals which can then be transmitted over a radio access network and therefore, the wireless communication device 14 of Fig. 1 needs to contain the base band processor for communicating wirelessly with MNO-A (~mobile network operator A) via OTA (~Over the Air)). 
 
 	Regarding claim 20, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein there is one single physical interface between the IC card domain and the communication domain (Fig. 1, a physical interface (~pcb wiring) between the IC card domain (~SIM 10) and the communication domain (~modem (modulator/demodulator) or base band processor)). 
 
	Regarding claim 21, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein the physical interface is a contact connection (Fig. 1, a physical interface (~pcb wiring is a contact connection) between the IC card domain (~SIM 10) and the communication domain (~modem (modulator/demodulator) or base band processor)). 
 
([0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a direct or indirect reference ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier)”). 
 
	Regarding claim 28, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15, 
 	wherein the IC card domain (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC (~universal integrated circuit card) 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”) is further configured to: 
	generate and associate an independent context to the first logical interface ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (~channel 00 is a context/resource independent from channel 03) (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03 (~channel 03 is a context/resource independent from channel 00)”; [0024], “multiple containers or profiles are active at the same time”); and 
 	generate and associate an independent context to the second logical interface ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (~channel 00 is a context/resource independent from channel 03) (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~channel 03 is a context/resource independent from channel 00)”; [0024], “multiple containers or profiles are active at the same time”). 
 
 	Regarding claim 29, Borse teaches a method of managing an electronic device ([0043], “a system for managing multiple active SIM profiles”; Fig. 1, device 14 comprising SIM 10 with multiple active SIM profiles), 
 	wherein the electronic device comprises an integrated circuit, IC, card domain (Fig. 1, a single SIM 10 (~IC card domain); [0035], “With reference to FIG. 2, a sequence diagram 200 for managing multiple active SIM profiles at the device level is illustrated in accordance with a non-limiting embodiment of the present disclosure. Sequence diagram 200 includes two actors, namely device 210 and multi-profile UICC 220. UICC 220 is running on a SIM card (~integrated circuit, IC, card domain) embedded within device 210”; Fig. 1, a single SIM 10 (~IC card domain)) 
([0007], “SIM cards are being designed to accommodate multiple operator profiles (~first SIM profile and second SIM profile) on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”; Fig. 1, IC card domain (~SIM 10) stores a first SIM profile (~container A) and a second SIM profile (~container B); [0008], “profile container is an object containing a complete universal integrated circuit card ("UICC") file system”; [0023], “simultaneous operation of multiple subscription profiles on a single SIM”), and 
	a communication domain ([0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”, wherein the user’s device contains the communication domain; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”, wherein the contemporary wireless devices comprise a communication domain for communicating with a communication network; [0007], “SIM cards are being designed to accommodate multiple operator profiles on a single SIM card. These cards are designed with a container for each operator profile with a dedicated set of commands (e.g., toolkit) for interoperating between the carrier and device”, wherein communication between the carrier and the device requires the communication domain in the device), 
(Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card and thus the MNO-A’s SIM (~IC card domain) access requires coupling (~via a pcb wiring – physical interface) between the communication domain (~wireless interface of device) and the IC card domain (~SIM); [0022], “user's device may contain an application that dynamically determines the most cost-efficient and effective cellular or non-cellular protocol for transmitting and receiving communications”; [0004], “Contemporary wireless devices frequently include a subscriber identity module (SIM) card (~IC card domain) to facilitate communication with a communication network via a subscription for the designated voice or data subscription of the wireless device”), wherein the subscriber identity module (SIM) card (~IC card domain) is coupled to the communication domain (~wireless communication interface used for communicating with the communication network) via pcb wiring connections (~physical interface) within the wireless devices)), 
	the method comprising: 
 	generating a first logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated first logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associating the first SIM profile with the first logical interface by providing 
a first logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	generating a second logical interface on the physical interface (Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a generated second logical interface on a physical interface of device 14 (~cellular phone); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a second logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19)”);  
 	associating the second SIM profile with the second logical interface by providing a second logical interface identifier ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current 
logical channel is logical channel 00, while other channels are supplemental 
channels carrying data. However, if the logical channel 00 is already assigned 
(i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”);  

profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”); and 
 	addressing the second SIM profile, using the second logical interface identifier, by the communication domain, in parallel and independent from the first SIM profile ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container (~second SIM profile) may be any other logical channel. For example, if basic logical channel 00 is assigned to container 12a, then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is a second logical interface identifier)”; [0024], “multiple containers or profiles are active at the same time”). 
 
 	Regarding claim 30, Borse teaches the method according to claim 29, 
 	comprising at least one of: 
 	after generating the first logical interface identifier, sending the first logical 
interface identifier to the communication domain (Fig. 1, [0040], and [0030], SIM utilizing generated logic channel (~logical interface identifier - logical channel “00”) to transmit to an MNO-A (~mobile network operator) via a communication domain (~wireless communication interface) requires the communication domain (~wireless communication interface) to receive the channel information (~first logical interface identifier-logical channel “00”); Fig. 1, device 14 (~cellular phone) utilizing OTA (~Over the Air) wireless technology for MNO-A (~mobile network operator A) to communicate with its SIM card (~IC card domain), download applications to the SIM card, and manage the SIM card via a first logical interface on a physical interface (~wiring between the communication domain (~wireless communication interface) and the SIM card); Fig. 1, a single SIM 10 (~IC card domain) communicating with MNO-A (~mobile network operator) via a first logical interface on a physical interface of device 14 (~cellular phone); [0040], “Profiles (~stored in SIM) in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”);  
 	after generating the second logical interface identifier, sending the second logical interface identifier to the communication domain. 
 
 	Regarding claim 31, Borse teaches the method according to claim 30, 
 	comprising at least one of: 
 	storing, by the communication domain, a first association of the first logical interface identifier and the first SIM profile (Fig. 1, MNO-A (~mobile network operator A) communicates with container A (~first SIM profile) of SIM 10 via communication domain (~wireless interface of device 14) utilizing logical channel 00 (~first logical interface) having “00” first logical interface identifier and thus the communication domain (~wireless interface of device 14) needs to store the first association of the first logical interface identifier (~“00”) and the first SIM profile (~container A) in order to properly control/manage/route SIM profile access by the MNO-A (~mobile network operator A);  [0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b may be logical channel 03”; [0024], “multiple containers or profiles are active at the same time”);  
 	storing, by the communication domain, a second association of the second logical interface identifier and the second SIM profile. 
 
 	Regarding claim 32, Borse teaches a mobile phone comprising the electronic device according to claim 15 (Fig. 1, mobile phone 14; [0004], “cell phones”). 

 	Regarding claim 33, Borse teaches a computer program product which is configured to, 
 	when being executed on a computer, cause the computer to perform the method as described in claim 29 ([0050], “Aspects of the present disclosure are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatuses (including systems), and computer program products … These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the function(s) specified in the flowcharts or block diagram block(s)”). 

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


22 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Larsen (US 2007/0280262 A1).

	Regarding claim 22, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 21. 
 	Borse does not explicitly teaches wherein the physical connection is one of the group consisting of an ISO 7816 connection, an UART connection, an SPI connection, an I2C connection, or an I3C connection. 
	However, Larsen teaches wherein a physical connection is one of a group consisting of an ISO 7816 connection, an UART connection, an SPI connection, an I2C connection (“client station includes a Samsung S3C2500 microcontroller 40 with ARM940T RISC embedded. It also provides 10/100 Mbps Ethernet Controllers, a Memory Controller, I2C and GPI0s to communicate with a LAN chip, a SIM card reader and a ZD1201 Base-Band Processor”), or an I3C connection.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larsen with the teaching of Borse in order to support multiple devices on a same bus by incorporating ack/nack functionality for improved error handling without needing to employ any additional select lines.

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Agarwal (US 2017/0005942 A1).

Regarding claim 24, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 23. 
 	Borse does not explicitly teach wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a node address. 
 	However, Agarwal teaches wherein at least one of a first logical interface identifier and a second logical interface identifier is configured as a node address ([0064], “each logical interface is assigned its own set of identifiers (e.g., IP addresses or overlay network identifier) that is unique within the network virtualization environment 100”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Borse in order to reduce unnecessary network traffic, higher latency, lower throughput, and performance degradation (Agarwal [0002]). 

10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Agarwal, and further in view of Lu (US 2005/0259673 A1).

 	Regarding claim 25, Borse in view of Agarwal teaches the electronic device (Borse [0035], “device”; Fig. 1 device 14) according to claim 24. 
 	Borse does not explicitly teach wherein at least one of the first logical interface identifier and the second logical interface identifier is configured as a node address in the ISO 7816-3 protocol.
([0064], “each logical interface is assigned its own set of identifiers (e.g., IP addresses or overlay network identifier) that is unique within the network virtualization environment 100”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Borse as modified by Agarwal in order to reduce unnecessary network traffic, higher latency, lower throughput, and performance degradation (Agarwal [0002]). 
	The combination does not explicitly teach that the configured as a node address is configured as a node address in the ISO 7816-3 protocol.
	However, Lu teaches configuration as a node address in an ISO 7816-3 protocol ([0112], “mobile station 103 can assign the UICC 101 an IP address”; [0125], “the physical layer between the UICC 101 and the mobile station 103 is ISO 7816”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lu with the teaching of Borse as modified by Agarwal in order to have a reliable end-to-end communication between an integrated card (UICC) and a remote entity with minimal intervention of a wireless terminal and allow the integrated circuit card (UICC) to act as a node (Lu [0011]).

26 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Li (US 2010/0067899 A1).

 	Regarding claim 26, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15, wherein at least one of the first logical interface identifier and the second logical interface identifier comprises a pair of identifiers ([0040], “Profiles in an active state are generally associated with a basic logical channel for receiving and transmitting communications, commands, and the like”; [0030], “typical SIM may have 20 logical channels (e.g., logical channels 00-19). For example, the current logical channel is logical channel 00, while other channels are supplemental channels carrying data. However, if the logical channel 00 is already assigned (i.e., as a basic logical channel for a different active profile) to a container, the logical channel assigned as the basic logical channel for another container may be any other logical channel. For example, if basic logical channel 00 (~”00” is the first logical interface identifier comprising a pair of identifiers “0” and “0”) is assigned to container 12a (~first SIM profile), then the basic logical channel assigned to container 12b (~second SIM profile) may be logical channel 03 (~”03” is the second logical interface identifier comprising a pair of identifiers “0” and “3”)”).
 	Borse does not explicitly teach that the pair of identifiers are each for one direction of communication. 
([0046], “identification scheme for … channels may pair the two directions of travel into one channel ID”). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li with the teaching of Borse in order to enhance resiliency against network failures that include performing a sub-second restoration for high priority traffic that has experienced a single failure, and for a small percentage of mission critical traffic, the ability to restore after experiencing multiple failures (Li [0013]). 

12.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Borse in view of Background of Tremlet (US 2014/0013406 A1).

 	Regarding claim 27, Borse teaches the electronic device ([0035], “device”; Fig. 1 device 14) according to claim 15. 
 	Borse does not explicitly teach wherein the electronic device comprises a secure element domain with a secure element, and wherein the IC domain is integrated in the secure element domain. 
	However, Background of Tremlet teaches wherein an electronic device comprises a secure element domain with a secure element, and wherein the IC domain is integrated in the secure element domain ([0011], “secure elements might be integrated module (SIM) card or a universal integrated circuit card (UICC), to create secure environments for trusted transactions”). 

execution is created in a trusted mode of operation for sensitive applications 
in addition to a normal mode for non-sensitive applications (Background of Tremlet [0011]).  

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643